Case: 19-40947     Document: 00515897719         Page: 1     Date Filed: 06/14/2021




              United States Court of Appeals
                   for the Fifth Circuit                            United States Court of Appeals
                                                                             Fifth Circuit

                                                                           FILED
                                                                       June 14, 2021
                                  No. 19-40947
                               Conference Calendar                    Lyle W. Cayce
                                                                           Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Joaquin Gutierrez-Pineda,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 5:19-CR-483-1


   Before Davis, Elrod, and Oldham, Circuit Judges.
   Per Curiam:*
          The attorney appointed to represent Joaquin Gutierrez-Pineda has
   moved for leave to withdraw and has filed a brief in accordance with Anders
   v. California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229
   (5th Cir. 2011). Gutierrez-Pineda has not filed a response. We have reviewed


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-40947     Document: 00515897719          Page: 2   Date Filed: 06/14/2021




                                   No. 19-40947


   counsel’s brief and the relevant portions of the record reflected therein. We
   concur with counsel’s assessment that the appeal presents no nonfrivolous
   issue for appellate review. Accordingly, counsel’s motion for leave to
   withdraw is GRANTED, counsel is excused from further responsibilities
   herein, and the APPEAL IS DISMISSED. See 5th Cir. R. 42.2.




                                        2